Spencer, J.
delivered the opinion of the court. By the act of congress of the 6th July, 1797, all notes above 20 dollars, and not exceeding 100 dollars, were charged with a duty of ten cents, unless payable within sixty days, and if written on paper unstamped, or stamped for a lower duty than ought to be paid, then such note could not be given in evidence, until the sum of 100 dollars was paid for the use of the United States, to the supervisor of the revenue, who was required to stamp thereon the proper stamp. By the act of congress of the 6th of April 1802, the act of the 6th July, 1797, and any other relating to stamped papers, &c. was repealed after the 30th June then next, with a proviso, that for the recovery and distribution of fines, &c. which shall have been incurred before and on the said day, the acts therein repealed should remain in force, with a further proviso to another section of the last act, that notes, &c. which have been charged with a duty, and which prior to the said 30th June have been written, &c. on paper not stamped, &e. may *424be presented to the collector of the customs within the State, who shall, on payment of the duty and 10 dollars, endorse his receipt for the same, and then it shall be as valid, Sec. as if marked and stamped as by law required. The court are of opinion, that unless the directions of the last statute have been complied with, the note cannot be given in evidence.
New trial granted.